 
STRATEGIC PARTNERSHIP AGREEMENT


THIS AGREEMENT is made effective as of the 19th day of December 2009.


BETWEEN:


VIKING INVESTMENTS GROUP LLC, (VIKING)
a Nevada corporation
The Exchange Building,
299 TongRen, 10th Floor,
Shanghai, 200040, P.R. China


(hereinafter called "VIKING")
OF THE FIRST PART


AND:
SINOCUBATE, INC.
a Nevada corporation,
65 Broadway, 7th Floor
New York, NY 10006, USA


(hereinafter called “SINOCUBATE")
OF THE SECOND PART


WHEREAS, VIKING is in the business of providing consultant services to business
entities in the Peoples Republic of China (the “PRC”) related to their endeavors
to becoming publicly listed companies in the United States,


WHEREAS, VIKING owns shares of common stock of Renhuang Pharmaceuticals, Inc., a
publicly listed company in the United States, (the “RENHUANG SHARES”) focused on
the production and distribution of neutraceutical products with the majority of
its business in the PRC,


WHEREAS, SINOCUBATE desires to become a Chinese business incubator focused on
businesses in the PRC,


WHEREAS, SINOCUBATE is interested in exchanging new restricted shares in itself
in exchange for the RENHUANG SHARES,


NOW THEREFORE, the parties agree as follows:


 
1.
Strategic Partnership



As of the signing of this Agreement, SINOCUBATE will:

 
 

--------------------------------------------------------------------------------

 


(A)
Issue to Viking Fifteen-Million (15,000,000) newly issued restricted shares of
its common stock, par value $0.01 in consideration for its right to acquire
Twenty-Five percent (25%) of all net equity received by Viking from its
potential future Chinese Clients (“Transaction” or plural “Transactions”) in
exchange for newly issued shares of common stock of SinoCubate, calculated as
fair value, to be issued at the time of each potential future Transaction, and
its integration with the business of Viking Investments.



(B)
Issue to Viking Four-Million-Seven-Hundred-Thousand (4,700,000) shares of its
common stock, par value $0.01 in consideration for One Hundred Thousand
(100,000) common stock of Renhuang Pharmaceuticals, Inc., (“Renhuang”) currently
owned by Viking.

 
 
2.
Share Exchange ratio.



In determining the fair value of the shares, SINOCUBATE and VIKING have taken
into consideration among other things the December 30, 2008 released report by
the Securities and Exchange Commission (SEC) on fair valuation.  The SEC report
recommends “improvements to existing practice including reconsidering the
accounting for impairments and the development of additional guidance for
determining fair value of investments in inactive markets”.


3.
Office.

 
SinoCubate will have the right, at no charge, to use Viking’s offices in
Shanghai, China, including staff and complete facilities as its own, from where
SinoCubate will Operate pursuant to this Strategic Partnership Agreement.
 
 
4.
Termination

 
This Strategic Partnership Agreement is valid until terminated with thirty (30)
days written (electronic or by other means) notice of termination, which shall
be effective, upon receipt. Notwithstanding a termination, the Parties agree
that SinoCubate shall be entitled to its compensation pursuant to Section 1 (A)
hereof in the event that a closing of a Transaction occurs.

 
 

--------------------------------------------------------------------------------

 

 
5.
Miscellaneous.



The Parties agree, without the need for any additional consideration, to execute
such other and further instruments, documents and agreements and to perform such
other acts as may be reasonably required to effectuate the purposes of this
Strategic Partnership Agreement.  This Strategic Partnership Agreement
constitutes the entire understanding between VIKING and SINOCUBATE with respect
to the subject matter hereof and may not be amended, modified or supplemented
except by a written instrument signed by all of the parties hereto.  This
Strategic Partnership Agreement shall be governed by and construed according to
the laws of the State of New York without regard to the conflicts of law
principles thereof.  This Strategic Partnership Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and
enforceable against the parties actually executing such counterpart, and all of
which, when taken together, shall constitute one instrument.  Facsimile
execution and delivery of this Strategic Partnership Agreement is legal, valid
and binding execution and delivery for all purposes.
 
 
6.
Governing Law, Dispute Resolution and Jurisdiction.

 
This Strategic Partnership Agreement shall be governed by and construed in
accordance with the laws of the state of New York without giving effect without
giving effect to the conflicts of laws principles thereof.  All disputes,
controversies or claims (“Disputes”) arising out of or relating to this
Strategic Partnership Agreement shall in the first instance be the subject of a
meeting between a representative of each party who has decision making authority
with respect to the matter in question.  Should the meeting either not take
place or no result in a resolution of the Dispute within twenty (20) business
days following notice of the Dispute to the other party, then the Dispute shall
be resolved in a binding arbitration proceeding to be held in the City and state
of New York, United States of America in accordance with the international rules
of the American Arbitration Association.  The parties agree that a panel of
three arbitrators shall be required.  Any award of the arbitrators shall be
deemed confidential information for a period of five years.  The arbitrators may
award attorney’s fees and other arbitration related expenses to the prevailing
party in their sole discretion.
 
 
7.
Entire Agreement.

 
This Strategic Partnership Agreement represents the entire understanding of the
Parties with respect to their business relationship with one another and
supersedes all prior representations, discussions, understandings and
agreements. Neither Strategic Partnership Agreement, nor any provisions hereof
ma be amended, waived modified or discharged except an agreement in writing
signed by both Parties.
 
[SIGNATURES APPEARS ON THE NEXT PAGE]


 
 

--------------------------------------------------------------------------------

 


SINUCUBATE, INC.
         
By:
/s/ Tom Simeo
 
Date: December 19, 2009
 
  Chairman
         
VIKING INVESTMENTS GROUP LLC
         
By:
/s/ Tom Simeo
 
Date: December 19, 2009
 
  Chairman
   

 

--------------------------------------------------------------------------------

